Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menon et al. (Publication No. 2020/0050496 filed October 21, 2019, priority to provisional application no. 62/245,880 filed on October 23, 2015, hereinafter Menon).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
5.	Regarding Claims 1, 8, and 15, Menon teaches A system for dependency analysis in a multidimensional database (Abstract, dependency analysis in a multidimensional database), comprising: a computer (one of the client tier computers, see element 140)) that includes one or more microprocessors (see, element 142, clients having microprocessors); a multidimensional database server executing on the computer ([0018] multidimensional database server system), wherein the multidimensional database server supports at least one multidimensional cube (Abstract, a multidimensional database cube; [0023] multidimensional database server can integrate data from a cube), wherein the multidimensional database comprises a plurality of dimensions ([0024] a value in a multidimensional database is stored in a cell of a cube and a particular data value can be referenced by specifying the data value coordinates along the dimensions of the cube), each of the plurality of dimensions comprising a plurality of members (Abstract, intra-dimensional or member hierarchy); and a dynamic member, wherein the dynamic member depends upon a set of the plurality of members (Abstract, dependency analysis in a multidimensional database and the database outline with intra-dimensional or member hierarchy); wherein the system performs a dependency analysis to determine the set of the plurality of members on which the dynamic member depends (Abstract and [0047], dependency analysis in a multidimensional database and the database outline with intra-dimensional or member hierarchy).

7.    Regarding Claims 3, 10, and 17, Menon teaches dependency analysis causes the computer that includes one or more microprocessors to perform steps comprising: tokenizing the dynamic member resulting in one or more tokens of the dynamic member ([0029-0031] parent is a member that has a branch, descendants are members in branches below a parent, and root is the top member in a branch).
8.    Regarding Claims 6 and 13, Menon teaches a query for the dynamic member is run on the multidimensional database cube ([0025] a query within the database a query of data values).
9.    Regarding Claims 7, 14, and 20, Menon teaches the query for the dynamic member utilizes the list of runtime dependent members of the multidimensional database cube to fetch values associated with each of the dependent members on the list of dependent members ([0025] query can specify a member on each dimension).

Information Disclosure Statement
10.	The information disclosure statement (IDS) submitted on March 25, 2021 and January 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
11.	Claims 4, 5, 11, 12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Roytman (Publication No. 2017/0116313) teaches system and method for supporting large queries in a multidimensional database environment; and 
b.  Stolte et al. (Patent No. 9,390,082) teaches generating multiple views of a multidimensional cube.
13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 26, 2021